Filed Pursuant to Rule 424(b)(3) Registration No. 333-132577 PROSPECTUS 11,512,137 Shares Common Stock This prospectus relates to the offer and sale from time to time of up to an aggregate of 11,512,137 shares of common stock for the account of the selling stockholder named in this prospectus.The selling stockholder may sell none, some or all of the shares offered by this prospectus. We cannot predict when or in what amounts the selling stockholder may sell any of the shares offered by this prospectus.The price or prices at which the selling stockholder may sell shares of common stock will be determined by prevailing market prices for the shares or in negotiated transactions.We will not receive any proceeds from sales by the selling stockholder. On March 3, 2006, we acquired the hydraulic workover business of Oil States International, Inc., a Delaware corporation, from its wholly owned subsidiary, Oil States Energy Services, Inc. (formerly known as HWC Energy Services, Inc.).
